Defiance App. No. 4-05-07, 164 Ohio App.3d 311, 2005-Ohio-5887. Reported at 108 Ohio St.3d 1512, 2006- Ohio-1329, 844 N.E.2d 856. On motion for reconsideration and motion to strike motion for reconsideration. Motion to strike denied. Motion for reconsideration granted to the following extent:
The discretionary appeal is accepted; the cause is held for the decision in 2006-0405, Geretz v. Ohio Dept. of Job & Family Servs., Erie App. No. E-05-042, 2006-Ohio-321; and the briefing schedule is stayed.